UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA

ALEXANDRIA DIVISION
JONATHAN R. BROWN, CIVIL DOCKET NO. 1:19-CV-1386-P
Petitioner
VERSUS JUDGE DRELL
CHRIS MCCONNELL, MAGISTRATE JUDGE PEREZ-MONTES
Respondent
JUDGMENT

For the reasons contained in the Report and Recommendation of the
Magistrate Judge previously filed herein (Doc. 5), noting the absence of objections
thereto, and concurring with the Magistrate Judge’s findings under the applicable
law;

IT IS ORDERED that the Petition (Doc. 1) is hereby DISMISSED for lack of
jurisdiction, WITH PREJUDICE as to the jurisdictional issue, and WITHOUT
PREJUDICE as to the merits of Petitioner’s claim.

THUS DONE AND SIGNED, at Alexandria, Louisiana, on this 27 ny of

Su 208s , 2020.

— ee

oo OSs ID

DEE D. DRELL .
UNITED STATES DISTRICT JUDGE

 
